Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 17-41, are pending in this application.
Claims 7-16, are deleted.
Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-6, 17-19, are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al., Med. Chem. (2016) 59(23), pp. 10705-18; Beard et al., US 2013/0123496; Link et al., Eu. J. Med. Chem. 91984), 19(3), pp. 261-5; Schroder et al., EP 91596 A2; Beard et al., WO2013/070600 [Beard], individually. 
Applicant claims compounds of formula I and composition thereof. 
Determination of the scope and content of the prior art (MPEP 2141.01 
Wang et al., teach   
    PNG
    media_image1.png
    197
    520
    media_image1.png
    Greyscale
, useful as antischistosomal agent, wherein Ar is phenyl; R1 and R2 are alkyls; X is F, halogeno alkyl; and n is 2. 
Beard et al., teach  
    PNG
    media_image2.png
    178
    514
    media_image2.png
    Greyscale
, 

    PNG
    media_image3.png
    200
    478
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    161
    478
    media_image4.png
    Greyscale
and

    PNG
    media_image5.png
    160
    503
    media_image5.png
    Greyscale
, useful as modulators of N-formyl peptide receptor, wherein Ar is phenyl; R1 and R2 are alkyls; X is Br, and n is 1. 
Link et al., teach  
    PNG
    media_image6.png
    203
    474
    media_image6.png
    Greyscale
, useful as schistosomicide, wherein Ar is phenyl; R1 and R2 are alkyls; X is Cl; and n is 1. 
Schroder et al., teach 
    PNG
    media_image7.png
    238
    479
    media_image7.png
    Greyscale
 and

    PNG
    media_image8.png
    250
    477
    media_image8.png
    Greyscale
, useful as herbicide, wherein Ar is phenyl; R1 and R2 are alkyls; X is Cl, and n is 2. 
[Beard] teaches 
    PNG
    media_image9.png
    93
    214
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    91
    200
    media_image10.png
    Greyscale
and

    PNG
    media_image11.png
    89
    192
    media_image11.png
    Greyscale
, useful as modulators of N-formyl peptide receptor, wherein Ar is phenyl; R1 is H; R2 is C4-alkyl; X is halogeno alkylthio, halogeno alkyl or F, Br and n is 1-2. 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Wang et al., is the length of alkyl chain at position R2.  Members of the same adjacent homolog series.
The difference between the instant invention and Beard et al., is that the length of alkyl chain is the same or different at position R2.  Members of the same adjacent homolog series. Also applicant replaced Br with F or Cl at X.
The difference between the instant invention and Link et al., is the length of alkyl chain at position R2.  Members of the same adjacent homolog series.
The difference between the instant invention and Schroder et al., is the length of alkyl chain at positions at R1 and R2 or at R2.  Members of the same adjacent homolog series.
The difference between the instant invention and [Beard] is that applicant replaced H with methyl at R1.  In the last compound applicant also replaced Br with F or Cl at X.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
 “[R]eason, suggestion, or motivation may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999).  
Also, KSR, 550 US 398; 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415.  In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from 1) well-known knowledge of adjacent homolog series, H and alkyl as known equivalents and routine knowledge of substituting halogens with one another and 2) the nature of the problems to be solved: applicant wanted to avoid the prior arts.
Hydrogen and alkyl are art recognized equivalents. In re Lincoln, 126 USPQ 477, 53 USPQ 40 (CCPA, 1942); In re Druey, 319 F.2d 237, 138 USPQ 39 (CCPA, 1963);  In re Lohr, 317 F.2d 388, 137 USPQ 548 (CCPA, 1963); In re Hoehsema, 399 F.2d 269, 158 USPQ 598 (CCPA, 1968); In re Wood, 582 F.2d 638, 199 USPQ 137 (CCPA, 1978); In re Hoke, 560 F.2d 436, 195 USPQ 148 (CCPA, 1977); Ex parte Fauque, 121 USPQ 425 (POBA, 1954); Ex parte Henkel, 130 USPQ 474, (POBA, 1960).   
The replacement of one halogen with another is a routine practice in the art.  There are limited number (4) of halogens known in the art. One of ordinary skill would have known and be motivated to select one of three to replace the fourth at the time the invention was made with reasonable expectation of success. Such is within routine skill of an artisan.  More so, in the instant invention halogens are deemed equivalents because applicant disclosed “n” as halogens, specification, page 8, line 2. Applicant did no more than what is well-known in the art.
In the specification, page 28, line 2, alkyl is defined as a straight or branched alkyl.  A "homologous series" is a series of compounds whose structures differ regularly by the successive addition of the same chemical group [in the instant CH2]. Members of the series are called "homologues." In re Wilder, 195 USPQ 426 (CCPA, 1977).  
“Whether invention exists over prior art . . . homologues is question to be decided in each case; patentability is not resolved conclusively even where unexpected or unobvious beneficial properties are established to exist in novel members of homologous series over prior art members, as circumstances of case may require consideration of other factors; mere difference in degree is not the marked superiority which ordinarily will remove unpatentability of adjacent homologues of old substances; reason for rule is that characteristics normally possessed by members of homologous series are principally the same, and vary but gradually from member to member; chemists knowing properties of one member of series would in general know what to expect in adjacent members.” “It is immaterial that prior art homologue may not be recognized or known to be useful for same purpose or to possess same properties as claimed compound”. In re Henze, 85 USPQ 261 (CCPA, 1950).
A showing of sufficiently close structural relationship is enough to create an expectation of similar properties, in light of the totality of prior arts, that the new compound will have "similar properties" to the old.  Motivation is found in the expectation that similar compounds would have similar properties. A disclosure of new property does not defeat such expectation. Dillon, 16 USPQ2d, 1897 (Fed Cir, 1990). Applicant must show the prior art’s compound does not have the new property. Dillon, 16 USPQ2d, 1897 (Fed Cir, 1990), In re Shetty, 195 USPQ 753 (CCPA, 1977).
Applicant who claims a compound, which is structurally similar to a prior art’s compound must rebut the presumed expectation that structurally similar compounds have similar properties. In re Wilder, 195 USPQ 426 (CCPA, 1977).  
According to Eisai, 87 USPQ2d, 1452, 1455 (Fed Cir, 2008), any known compound can be a lead compound. The lead compound cases do not stand for the proposition that identification of a single lead compound is necessary in every obviousness rejection of a chemical compound. See the MPEP § 2143. 
The compounds by the prior arts have utilities and must necessarily be in the form of compositions to administer them.  Therefore, their compositions are inherent in the teaching by the prior arts.
Having known as set forth above, one of ordinary skill would have known and be motivated to replace H with methyl and claim adjacent homologs of prior arts’ compounds with reasonable expectation of success.  The choice of which H is replaced or specific homologs is an obvious modification available for the preference of an artisan.
Allowable Subject Matter
Claims 20-41, are allowable over prior arts of record.
IDS
A seven-page IDS was filed in this application on 3/23/21. All the prior arts cited above are on the list. None of the listed references was filed. The document listed as equivalent of Schroder et al., is not correct. The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  See the MPEP 2000 and 37 CFR 1.97, 1.98. The listed references and English translations of all foreign documents must be submitted.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               			Primary Examiner, Art Unit 1625                                                                                                                                              July 6, 2022